Appeal by the defendant from a judgment of the County Court, Nassau County (Baker, J.), rendered September 19, 1986, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence, when viewed in a light most favorable to the People, was legally sufficient to support the defendant’s conviction (see, People v Contes, 60 NY2d 620). Moreover, upon the exercise of our factual review power, we find that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant contends that he was denied a fair trial by the prosecutor’s question, upon cross-examination of the defendant’s sole witness, as to whether the witness was trying to deceive the jury. The Trial Judge sustained the defendant’s objection and no curative instructions were requested, indicating that the defendant was satisfied that any error had been cured (see, People v Irby, 112 AD2d 447). Thus, this point was not preserved for appellate review. In any event, we find that this single impropriety did not deprive the defendant of a fair trial (see, People v Desmond, 125 AD2d 585, lv denied 69 NY2d 826).
We have reviewed the defendant’s remaining contentions *719and find that they are either unpreserved for appellate review or without merit. Lawrence, J. P., Kunzeman, Kooper and Balletta, JJ., concur.